Citation Nr: 1129396	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  91-35 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for a duodenal ulcer, post-operative vagotomy, hemigastrectomy and gastrojejunostomy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 1990 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that denied an evaluation in excess of 20 percent for post-operative duodenal ulcer.  A subsequent rating decision by the Muskogee, Oklahoma RO in July 2000 increased the rating to 30 percent effective from February 14, 1990, the date of the Veteran's original claim for increased evaluation.

Also on appeal is a November 1999 rating decision of the Muskogee RO that denied entitlement to a TDIU.

The Veteran testified before a Hearing Officer of the North Little Rock RO in October 1990.  A transcript of that hearing is associated with the claims files.

In July 2010 the Board issued a decision denying the claims on appeal.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in February 2011 that granted a joint motion of the parties remanded the case to VA for further action. 

The Veteran recently submitted a request for service connection for malignant neoplasm of the pharynx and hypertension, and also requested to reopen previously-denied claims for service connection for PTSD, depressive disorder and chronic hepatitis C.  These new claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


REMAND

The joint motion of the parties, as incorporated by the Court's Order, states the medical evidence of record is insufficient to adjudicate the claims identified on the title page, in that VA had not adequately explained why the last medical examination, provided to the Veteran at his place of incarceration, was adequate.
 
Specifically, the VA examiner who examined the Veteran at his place of incarceration in September 2008 stated she had been unable to fully address the Veteran's symptoms due to the limited facilities available in prison.  The joint motion found the Veteran should have been transferred at that point for examination at a medical facility where the appropriate diagnostic tests could be provided, but the record did not show that such transfer had been attempted.  Alternatively, the record did not show why such transfer would not have been reasonably feasible, given that the Veteran had been previously transferred outside prison for other examinations.

Further, the joint motion found that if it is determined that transfer outside the place of incarceration for the requisite diagnostics is not feasible (solitary confinement, safety concerns of the community, etc.) the files must be returned to the September 2008 medical examiner for a listing of the specific additional tests that would be required to resolve any uncertainty regarding the presence of current duodenal ulcer and intra-abdominal lesions.      

The Board is bound by the findings contained in the joint motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  First, the RO should return the case to the physician who performed the examination in September 2008 and ask that physician to list the diagnostic tests that would have been required to resolve her doubts as to the presence of current duodenal ulcer or intra-abdominal adhesion.

2.  Then, the RO should determine whether an effort was made in September 2008 to transfer the Veteran to a medical facility having the ability to provide the diagnostic tests identified above.  

If reasonable efforts were made in September 2008 to obtain such transfer, those efforts must be documented in the claims file.  

3.  If the RO determines that reasonable effort was not made in September 2008 to obtain transfer to a medical facility capable of providing the diagnostic tests identified above, the RO should arrange for new VA examination by an examiner with appropriate expertise to determine the current severity of the Veteran's duodenal ulcer, post-operative vagotomy, hemigastrectomy and gastrojejunostomy.  

The claims files must be made available to and reviewed by the examiner, and all indicated studies should be performed, to specifically include the diagnostic tests identified above.  If the current examiner determines such tests are in fact not required, he or she should provide a clinical rationale for such determination.

In view of the Veteran's incarceration, consideration should be given to having the examination conducted by a fee-basis examiner at the correctional facility if arrangements cannot be made to release the Veteran for an off-site examination.  The RO's efforts in this regard should be documented in the claims files.

The examiner is requested to comment on the presence and severity of, or absence of, any intra-abdominal adhesions, recurrent ulcers, anemia, material weight loss, melena, hematemesis or circulatory disturbances.

The examiner is also requested to provide an opinion as to the etiology of any current complaints of abdominal pain, nausea, vomiting, stomach cramping and/or diarrhea, and to specifically identify whether such symptoms are related to the service-connected duodenal ulcer disability or to surgery performed consequent to such disability.

Finally, the examiner is requested to provide an opinion as to the employment limitations resulting from the service-connected duodenal ulcer disability and the service-connected diabetes mellitus type II.  The examiner should disregard any employability impairment due to the Veteran's age or to a nonservice-connected disorder, or to his confinement status.

4.  The RO should also undertake any additional development it determines to be necessary.

5.  Then, the RO should readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and provided an appropriate period in which to respond.  The case should then be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

